 



EXHIBIT 10.4
THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”)
is dated as of June 12, 2006 (the “Third Amendment Closing Date”) and is entered
into by and among PARAMOUNT PETROLEUM CORPORATION, a Delaware corporation (the
“Borrower”), each of the financial institutions party to the Credit Agreement
referenced below (collectively the “Lenders”), and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (the “Agent”).
     WHEREAS, the Borrower, the Agent, and the Lenders, among others, have
entered into that certain Amended and Restated Credit Agreement (as amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
dated as of July 26, 2005; and
     WHEREAS, the Borrower has requested that the Agent and the Lenders, among
other matters, amend the Credit Agreement to: (a) add an additional special
revolving line of credit in the amount of $40,000,000 for the period from the
Third Amendment Closing Date through August 31, 2006; and (b) otherwise amend
the Credit Agreement in certain other respects. The Agent and the Lenders have
agreed to the foregoing requests but only on the terms and conditions set forth
below.
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the meanings given thereto in the Credit
Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
     Section 2.1 Amendment to Section 1.1. Section 1.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
     “1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a credit facility of up to One
Hundred Ninety Million Dollars ($190,000,000) to the Borrower from time to time
during the term of this Agreement (the “Base Facility”), plus, (a) during the
Special Revolving Line of Credit Period only, the Special Revolving Lenders
agree to make available to the Borrower the Special Revolving Line of Credit of
up to Twenty-five Million Dollars ($25,000,000) and (b) during the Second

1



--------------------------------------------------------------------------------



 



Special Revolving Line of Credit Period only, the Second Special Revolving Line
of Credit up to Forty Million Dollars ($40,000,000), for a total aggregate
facility of Two Hundred Fifty Five Million Dollars ($255,000,000) (the “Total
Facility”). The Base Facility shall be composed of a revolving line of credit
consisting of Revolving Loans, the Letters of Credit described herein and the
Special Revolving Line of Credit and Second Special Revolving Line of Credit
consisting of the Special Revolving Loans and Second Special Revolving Loans
respectively described herein.”
     Section 2.2 Amendment to Section 1.2. A new subsection (k) is hereby added
to Section 1.2 of the Credit Agreement to read in its entirety as follows:
     “(k) Second Special Revolving Line of Credit.
     (i) In addition to the Revolving Loans described in Section 1.2(a) and the
Special Revolving Line of Credit described in Section 1.2(j), subject to the
satisfaction of the conditions precedent set forth in Article 8 below, each
Second Special Revolving Lender severally, but not jointly, agrees, upon the
Borrower’s request from time to time on any Business Day during the Second
Special Revolving Line of Credit Period, to make Second Special Revolving Loans
to the Borrower in amounts not to exceed such Second Special Revolving Lender’s
Pro Rata Share of Second Special Availability.
     (ii) At all times during the Second Special Revolving Line of Credit
Period, the first Forty Million Dollars ($40,000,000) of Revolving Loans
outstanding under this Agreement, after application of the Special Revolving
Loans pursuant to subsection 1.2(j)(ii), shall be considered Second Special
Revolving Loans.
     (iii) On the Second Special Revolving Line of Credit Termination Date, the
Second Special Revolving Line of Credit will terminate. No Second Special
Revolving Loans will be made on or after the Second Special Revolving Line of
Credit Termination Date. On the Second Special Revolving Line of Credit
Termination Date, the Borrower shall pay to the Agent, for the account of the
Second Special Revolving Lenders, the outstanding principal balance of the
Second Special Revolving Loans.
     (iv) All Second Special Revolving Loans shall be either Base Rate Loans or
LIBOR Rate Loans and shall bear interest at the rate of interest for Base Rate
Revolving Loans or LIBOR Revolving Loans, as applicable.
     (v) Notwithstanding anything to the contrary set forth in

2



--------------------------------------------------------------------------------



 



Section 2.1(a), the Borrower shall pay to the Agent, for the sole benefit of the
Second Special Revolving Lenders, interest accrued on all Second Special
Revolving Loans, in arrears, on the first day of each month and on the Second
Special Revolving Line of Credit Termination Date.
     (vi) Any Second Special Revolving Lender may agree with any other Lender to
assign to such Lender all, or any ratable part of, the Second Special Revolving
Loans and the other rights and obligations of such Second Special Revolving
Lender with respect to the Second Special Revolving Loans. The Borrower agrees
to promptly execute and deliver replacement promissory notes as reasonably
requested by the Agent to evidence assignments of the Second Special Revolving
Loans in accordance herewith.
     (vii) Unless otherwise provided for in this Agreement, all provisions of
this Agreement applicable to Revolving Loans shall be applicable to the Second
Special Revolving Loans and the term ‘Revolving Loans’ shall be deemed to
include the Second Special Revolving Loans.”
     Section 2.3 New Definitions. The following new definitions are hereby added
to Annex A to the Credit Agreement in proper alphabetical order to read in their
entirety as follows:
          “‘Base Facility’ shall have the meaning set forth in Section 1.1.”
          “‘Third Amendment Date’ means June ___, 2006.”
          “‘Second Special Availability’ means, at any time: (a) the lesser of:
(i) the Second Special Revolving Line of Credit less the Aggregate Revolver
Outstandings consisting of Second Special Revolving Loans; or
(ii) Availability.”
          “‘Second Special Revolving Lenders’ means, as of the Third Amendment
Date, Bank of America, N.A., and thereafter, collectively, Bank of America,
N.A., and each assignee of any portion of the Second Special Revolving Lenders’
respective interests in the Second Special Revolving Line of Credit.”
          “‘Second Special Revolving Line of Credit’ means, subject to the terms
and provisions of this Agreement, a line of credit for Revolving Loans in an
amount not to exceed Forty Million Dollars ($40,000,000).”
          “‘Second Special Revolving Line of Credit Period’ means the period of
time from the Third Amendment Date to the Second Special Revolving Line of
Credit Termination Date.”

3



--------------------------------------------------------------------------------



 



          “‘Second Special Revolving Line of Credit Termination Date’ means the
earlier to occur of: (a) the Termination Date, (b) August 31, 2006, and (c) upon
at least two (2) Business Days’ prior notice, the requested date of termination
set forth in Borrower’s written notice of termination delivered to Agent,
provided that upon the effective date of any such notice of termination, the
outstanding Obligations shall be Two Hundred Fifteen Million Dollars
($215,000,000) or less.”
          “‘Second Special Revolving Loans’ means Revolving Loans made pursuant
to the Second Special Revolving Line of Credit.”
     Section 2.4 Amendment to the Definition of “Aggregate Revolver
Outstandings” in Annex A to the Credit Agreement. The definition of “Aggregate
Revolver Outstandings” in Annex A to the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
          “‘Aggregate Revolver Outstandings’ means, at any date of
determination: the sum of: (a) the unpaid balance of Revolving Loans, including
Special Revolving Loans and the Second Special Revolving Loans; (b) the
aggregate amount of Pending Revolving Loans, including Special Revolving Loans
and the Second Special Revolving Loans; (c) one hundred percent (100%) of the
aggregate undrawn face amount of all outstanding Letters of Credit; and (d) the
aggregate amount of any unpaid reimbursement obligations in respect of Letters
of Credit.”
     Section 2.5 Amendment to the Definition of “Borrowing” in Annex A to the
Credit Agreement. The definition of “Borrowing” in Annex A to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
          “‘Borrowing’ means a borrowing hereunder consisting of Revolving Loans
made on the same day by the Lenders to the Borrower, by Bank in the case of a
Borrowing funded by Non-Ratable Loans, by the Agent in the case of a Borrowing
consisting of an Agent Advance, by the Special Revolving Lenders consisting of
Special Revolving Loans, by the Second Special Revolving Lenders consisting of
Second Special Revolving Loans or the issuance of Letters of Credit hereunder.”
     Section 2.6 Amendment to the Definition of “Maximum Revolver Amount” in
Annex A to the Credit Agreement. The definition of “Maximum Revolver Amount” in
Annex A to the Credit Agreement is hereby amended and restated to read in its
entirety as follows:
          “‘Maximum Revolver Amount’ means One Hundred Ninety Million Dollars
($190,000,000) plus, (a) during the Special Revolving Line of Credit Period, the
amount of the Special Revolving Line of Credit and (b) during the

4



--------------------------------------------------------------------------------



 



Second Special Revolving Line of Credit Period, the amount of the Second Special
Revolving Line of Credit.”
     Section 2.7 Amendment to the Definition of “Special Revolving Line of
Credit Termination Date” in Annex A to the Credit Agreement. The definition of
“Special Revolving Line of Credit Termination Date” in Annex A to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
     “‘Special Revolving Line of Credit Termination Date’ means the earlier to
occur of: (a) the Termination Date, (b) August 31, 2006, and (c) upon at least
two (2) Business Days’ prior notice, the requested date of termination set forth
in Borrower’s written notice of termination delivered to Agent, provided that
upon the effective date of any such notice of termination, the outstanding
Obligations shall be either (1) One Hundred Ninety Million Dollars
($190,000,000) or less if the Special Revolving Line of Credit was then
previously terminated, or (2) Two Hundred Fifteen Million Dollars ($215,000,000)
or less if the Special Revolving Line of Credit had not been previously
terminated.”
     Section 2.8 Amendment to Schedules. Schedule A-1 of the Credit Agreement is
hereby amended and restated in full by replacing it with Schedule A-1 attached
to this Amendment.
     Section 2.9 Amendment to the Definition of Cash Flow in Annex A to the
Credit Agreement. The definition of “Cash Flow” in Annex A to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
          “‘Cash Flow’ means, for any period, an amount equal to (a) the sum of
(i) EBITDA (adding back “Permitted Distributions” to the extent they are
included in determining EBITDA); and (ii) accrued Turnaround Costs for such
period relating to the Paramount Refinery, minus (b) the sum of: (i) actual
Turnaround Costs for such period, to the extent not included in EBITDA;
(ii) Non-Discretionary Capital Expenditures made by the Borrower and its
Subsidiaries during such period; and (iii) federal, state, local and foreign
income Taxes paid or payable during such period by the Borrower and its
Subsidiaries to the extent included in EBITDA, provided that such Taxes shall in
no event be less than zero.”
     Section 2.10 Agreement as to Release of Barto Shares.
(a) At the request of the Borrower and of Jerrel C. Barto and Janice D. Barto,
as trustees (in such capacity “Trustees”) of the Jerrel C. and Janice D. Barto
Living Trust (the Trustees on behalf of the trust are collectively referred to
herein as the Pledgor”), the Agent and the Lenders have agreed, under the terms
and conditions set forth below, to promptly release the pledge of the “Capital
Stock” as defined in that certain Pledge Agreement dated as of December 18,
2003, by and between the Pledgor and the Agent, for itself and the Lenders, and
to return the original stock certificates representing the Capital Stock,
without recourse or warranty to the Pledgor.

5



--------------------------------------------------------------------------------



 



          (b) If the sale of the stock of the Borrower pursuant to the terms of
that certain Stock Purchase Agreement dated as of April 28, 2006, by and among
The Stockholders of Paramount Petroleum Corporation and Alon USA Energy, Inc.
does not close by August 31, 2006, by its signature below the Pledgor agrees,
and the Borrower agrees to cause the Pledgor, to immediately pledge to the
Agent, on behalf of the Lenders, collateral of a type and having a value
satisfactory to the Majority Lenders in their discretion, reasonably exercised
and to execute such additional documents and instruments as the Agent may
reasonably request to carry out the terms of the foregoing.
ARTICLE III
CONDITIONS
     Section 3.1 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent in form and
substance satisfactory to the Agent:
     (a) The representations and warranties contained herein and in the Credit
Agreement, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date;
     (b) No Default or Event of Default shall have occurred and be continuing
other than a potential issue concerning compliance with the Debt Service
Coverage Ratio Covenant which is currently under discussion between the Agent
and the Borrower (the “Potential Issue”);
     (c) The Borrower shall have delivered to the Agent an executed original of
this Amendment together with facsimile copies of all acknowledgements (with
originals to follow within five Business Days following the Amendment Closing
Date);
     (d) The Borrower shall have paid to the Agent all fees, costs, and expenses
owed to and/or incurred by the Agent arising in connection with this Amendment,
including but not limited to the Amendment Fee set forth in Section 4.2 of this
Amendment;
     (e) The Agent shall have received an executed promissory note from the
Borrower for each of the respective Lenders to reflect their Commitment,
including their Commitment to make the Special Revolving Loans and the Second
Special Revolving Loans, respectively;
     (f) If required, the Agent shall have received evidence satisfactory to it
that the Term Loan Agent and the Term Loan Lenders have consented to the terms
and conditions of this Amendment;
     (g) The Agent shall have received such other documents, corporate
resolutions, corporate certificates, legal opinions and information, including,
without limitation, any third

6



--------------------------------------------------------------------------------



 



party consents, that the Agent shall require, each in form and substance
satisfactory to the Agent; and
     (h) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.
ARTICLE IV
MISCELLANEOUS
     Section 4.1 Acknowledgment of the Borrower. The Borrower hereby represents
and warrants that the execution and delivery of this Amendment and compliance by
the Borrower with all of the provisions of this Amendment: (a) are within the
powers and purposes of the Borrower; (b) have been duly authorized or approved
by the board of directors of the Borrower; and (c) when executed and delivered
by or on behalf of the Borrower will constitute valid and binding obligations of
the Borrower, enforceable in accordance with their terms. The Borrower reaffirms
its obligation to pay all amounts due to the Agent or the Lenders under the Loan
Documents in accordance with the terms thereof, as modified hereby. The Borrower
hereby represents and warrants to the Agent and the Lenders that neither the
consent of the Term Loan Lenders nor of the Term Loan Agent is required under
the terms of either the Amended and Restated Intercreditor Agreement or the Term
Loan Documents in order to consummate the transactions and amendments
contemplated by this Amendment. In the alternative, if any such consent by the
Term Loan Lenders or the Term Loan Agent is required, such consent has been
obtained and delivered to the Agent, in form and substance satisfactory to the
Agent, on or before the date of this Amendment. The Borrower hereby acknowledges
that if the Potential Issue is deemed to be a Default or Event of Default,
neither the Agent nor the Lenders have waived any default rights or remedies
with respect thereto, all of which default rights and remedies are hereby
expressly reserved.
     Section 4.2 Amendment Fee. Immediately upon the execution of this
Amendment, the Borrower shall pay to the Agent, for the account of the Second
Special Revolving Lenders, a fee in the amount of $60,000 (“Amendment Fee”)
which Amendment Fee shall be fully earned as of the Amendment Closing Date.
     Section 4.3 Loan Documents Unmodified. Except as otherwise specifically
modified by this Amendment, all terms and provisions of the Credit Agreement and
all other Loan Documents, as modified hereby, shall remain in full force and
effect. A breach by Borrower of the terms of this Amendment shall be an Event of
Default. Nothing contained in this Amendment shall in any way impair the
validity or enforceability of the Loan Documents, as modified hereby, or alter,
waive, annul, vary, affect, or impair any provisions, conditions, or covenants
contained therein or any rights, powers, or remedies granted therein, except as
otherwise specifically provided in this Amendment. Subject to the terms of this
Amendment, any lien and/or security interest granted to the Agent, for the
benefit of the Lenders, in the Collateral set forth in the Loan Documents shall
remain unchanged and in full force and effect

7



--------------------------------------------------------------------------------



 



and the Credit Agreement and the other Loan Documents shall continue to secure
the payment and performance of all of the Obligations.
     Section 4.4 Parties, Successors and Assigns. This Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Agent, the
Lenders, and their respective successors and assigns.
     Section 4.5 Counterparts. This Amendment may be executed in one or more
counterparts and by telecopy, each of which when so executed shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same instrument.
     Section 4.6 EFFECT OF WAIVER. NO CONSENT OR WAIVER, EXPRESS OR IMPLIED, BY
THE AGENT TO OR OF ANY BREACH OF OR DEVIATION FROM ANY COVENANT, DUTY, OR
CONDITION SET FORTH IN THE CREDIT AGREEMENT SHALL BE DEEMED A CONSENT OR WAIVER
TO OR OF ANY OTHER BREACH OF OR DEVIATION FROM THE SAME OR ANY OTHER COVENANT,
DUTY, OR CONDITION. NO FAILURE ON THE PART OF THE AGENT OR ANY LENDER TO
EXERCISE, NO DELAY IN EXERCISING, AND NO COURSE OF DEALING WITH RESPECT TO, ANY
RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT, THE CREDIT AGREEMENT, OR ANY
OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER, OR PRIVILEGE UNDER THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER, OR PRIVILEGE. THE
RIGHTS AND REMEDIES PROVIDED FOR IN THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS AND REMEDIES PROVIDED
BY LAW.
     Section 4.7 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only, are not a part of this Amendment, and shall
not affect the interpretation hereof.
     Section 4.8 Expenses of Agent. Without limiting the terms and conditions of
the Loan Documents, the Borrower agrees to pay on demand: (a) all costs and
expenses incurred by the Agent in connection with the preparation, negotiation,
and execution of this Amendment and the other Loan Documents executed pursuant
hereto and any and all subsequent amendments, modifications, and supplements
hereto or thereto, including without limitation, the costs and fees of the
Agent’s legal counsel; and (b) all costs and expenses reasonably incurred by the
Agent in connection with the enforcement or preservation of any rights under the
Credit Agreement, this Amendment, and/or the other Loan Documents, including
without limitation, the costs and fees of the Agent’s legal counsel and the
costs and fees associated with any environmental due diligence conducted in
relation hereto.
     Section 4.9 Choice of Law; Jury Trial Waiver. This Amendment shall be
governed by and construed according to the laws of the State of California
(without regard to conflicts of law

8



--------------------------------------------------------------------------------



 



principles thereof). TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES HERETO
WAIVES ITS RIGHT TO A TRIAL BY JURY, IF ANY, IN ANY ACTION TO ENFORCE, DEFEND,
INTERPRET, OR OTHERWISE CONCERNING THIS AMENDMENT.
     Section 4.10 Total Agreement. This Amendment, the Credit Agreement, and all
other Loan Documents shall constitute the entire agreement between the parties
relating to the subject matter hereof, and shall rescind all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof, and shall not be changed or terminated orally.
[Remainder of Page Intentionally Left Blank]

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed and delivered this
Amendment as of the day and year first written above.

                  “BORROWER”    
 
                PARAMOUNT PETROLEUM CORPORATION,
a Delaware corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Senior Vice President    

 



--------------------------------------------------------------------------------



 



                  “AGENT”    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “BANK”    
 
                BANK OF AMERICA, N.A., as Agent    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  “LENDERS”    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:
Name:   /s/ Todd R. Eggertsen
 
Todd R. Eggertsen    
 
  Title:   Vice President    

                  SOCIÉTÉ GÉNÉRALE    
 
           
 
  By:
Name:   /s/ Chung-Taek Oh
 
Chung-Taek Oh    
 
  Title:   Associate    
 
           
 
  By:   /s/ Craig Tashjian    
 
           
 
  Name:   Craig Tashjian    
 
  Title:   Managing Director    
 
                CITIBANK (WEST), FSB    
 
           
 
  By:   /s/ Hillary Savoie    
 
           
 
  Name:   Hillary Savoie    
 
  Title:   Vice President    
 
                BNP PARIBAS    
 
           
 
  By:   /s/ Keith Cox    
 
           
 
  Name:   Keith Cox    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Richard J. Wernli    
 
           
 
  Name:   Richard J. Wernli    
 
  Title:   Director    

 



--------------------------------------------------------------------------------



 



                  NATEXIS BANQUES POPULAIRES    
 
           
 
  By:   /s/ Simon Melchior    
 
           
 
  Name:
Title:   Simon Melchior
Assistant Vice President    
 
           
 
  By:   /s/ Vincent Lauras    
 
           
 
  Name:   Vincent Lauras    
 
  Title:   Managing Director    

 



--------------------------------------------------------------------------------



 



          Each of the undersigned acknowledges that its consent is not required,
but nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Non-Recourse Suretyship
Agreement, Pledge Agreement (subject to the terms of Section 2.10), and all
other documents executed by it in favor of the Agent and/or the Lenders
(collectively, the “Suretyship Agreements”) and acknowledges and agrees that the
Suretyship Agreements remain in full force and effect and the Suretyship
Agreements are hereby ratified and confirmed. The signatures of the undersigned
shall be fully effective even if other persons named below fail to sign this
acknowledgment. The failure to obtain the signature of any of the undersigned
shall not affect the obligations, under the terms of the Suretyship Agreements,
of the persons listed below, including but not limited to the person who fails
to sign. Without limiting the foregoing, Jerrel C. Barto, Trustee of the Jerrel
C. and Janice D. Barto Living Trust, u/d/t dated March 18, 1991 and Janice D.
Barto, Trustee of the Jerrel C. and Janice D. Barto Living Trust, u/d/t dated
March 18, 1991 specifically agree to be bound by and to carry out the terms of
Section 2.10 of the foregoing Amendment.

         
 
  /s/ W. Scott Lovejoy    
 
       
 
  W. SCOTT LOVEJOY    
 
       
 
  /s/ Mark R. Milano    
 
       
 
  MARK R. MILANO    
 
       
 
  /s/ Jerrel C. Barto    
 
       
 
  Jerrel C. Barto, Trustee of the Jerrel C.
and Janice D. Barto Living Trust, u/d/t    
 
  dated March 18, 1991    
 
       
 
  /s/ Janice D. Barto    
 
       
 
  Janice D. Barto, Trustee of the Jerrel C.
and Janice D. Barto Living Trust, u/d/t    
 
  dated March 18, 1991    
 
       
 
  /s/ Craig C. Barto    
 
       
 
  Craig C. Barto, Trustee of the Craig C.Barto
and Gisele M. Barto Living Trust , u/d/t    
 
  dated April 5, 1991    

 



--------------------------------------------------------------------------------



 



         
 
  /s/ Gisele M. Barto
 
Gisele M. Barto, Trustee of the Craig C. Barto
and Gisele M. Barto Living Trust, u/d/t    
 
  dated April 5, 1991    

 



--------------------------------------------------------------------------------



 



          Each of the undersigned acknowledges that its consent is not required,
but nevertheless does hereby consent to the foregoing Amendment. Each of the
undersigned hereby reaffirms its obligations under its Guaranty Agreement,
Security Agreement, Deed of Trust with Power of Sale, Assignment of Leases and
Rents, Security Agreement, Fixture Filing and Financing Statement, and all other
documents executed by it in favor of the Agent and/or the Lenders (collectively,
the “Guaranty Agreements”) and acknowledges and agrees that the Guaranty
Agreements remain in full force and effect and the Guaranty Agreements are
hereby ratified and confirmed. The signatures of the undersigned shall be fully
effective even if other persons named below fail to sign this acknowledgment.
The failure to obtain the signature of any of the undersigned shall not effect
the obligations, under the terms of the Guaranty Agreements, of the persons
listed below, including but not limited to the person who fails to sign.

                  Paramount of Oregon, Inc., an Oregon corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Senior Vice President    
 
                Paramount of Washington, Inc., a Washington corporation    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:
Title:   Craig H. Studwell
Senior Vice President    
 
                Point Wells, LLC, a Washington limited
liability company    
 
           
 
  By:   /s/ Craig H. Studwell    
 
           
 
  Name:   Craig H. Studwell    
 
  Title:   Assistant Manager    

 